No appeal bond was given in this case. The appellant filed with the clerk of the court below an affidavit sworn to before a notary public of her inability to pay the costs or give security therefor, but no proof of such fact was made as required by article 2098, Revised Statutes. We are without jurisdiction, and the appeal will be dismissed. Dixon v. Lynn (Tex. Civ. App.) 154 S.W. 656; Bargna v. Bargna (Tex. Civ. App.)123 S.W. 1143; Horn v. M., K.  T. Ry. Co. (Tex. Civ. App.)201 S.W. 1101; Ridling v. Fannin County (Tex. Civ. App.)  190 S.W. 251; Oliver v. Swift  Co. (Tex. Civ. App.)  220 S.W. 234. *Page 720